The following opinion was filed March 11, 1924:
Crowni-iart, J.
The correspondence between the parties prior to the execution of contract 9121 was admitted in evidence by the court, over the objection of the defendant, to explain ambiguities in the contract. The plaintiffs contended on the trial that Below was to> have the lumber frQtn a definite lot of logs which would run twelve logs to the thousand and which were to be cut and put in pile at one place, and such correspondence was admitted to aid in the construction of the contract. The defendant takes exception to the admission of such evidence.
*579In Excelsior W. Co. v. Messinger, 116 Wis. 549 (93 N. W. 459), at p. 553, this court said:
“While .it is not permissible to offer extrinsic evidence of the terms of the agreement, — of what one party or the other promised, — to vary, defeat, or add any term in a written contract, it is permissible, in case of ambiguity, to introduce evidence to ascertain the subject matter with reference to which parties proceeded to negotiate and contract, and their situation and surrounding circumstances, so that the court may stand in substantially the same light in reading the words of the contract as did the parties when adopting those words. . . . So' far as such communications, verbal or written, serve merely to establish the situation or surroundings, they differ not at all from other evidence of the same facts. So far, however, as they relate h> the terms of the agreement between the parties, they cannot be received. The writing must be taken as their final expression.”
We deem the written correspondence between the parties leading up to what was called by the defendant a “memorandum of contract” was properly admitted to put the court in the same position as the parties in determining the meaning of the contract. As we construe the findings of the court, he used such evidence for no other purpose. Defendant’s objection is not sustained by the authorities.
As we view this case there are no serious questions of law involved. The main questions in dispute are questions of fact. The defendant makes 126 assignments of error. Manifestly, these assignments cannot'be separately treated without extending this opinion to an unreasonable length. The case was carefully tried and a large volume of testimony was introduced. The able trial court made extensive findings of fact and conclusions of law, and the case was elucidated by a very able opinion. Upon a careful review of the evidence we come to the conclusion that the findings of fact of the trial court are amply sustained by the evidence.
It seems plain from the contract itself that Below was to have all the lumber of the grades specified produced from an *580exceptionally fine quality of logs at one place or one mill, the lumber- to be put in pile as fast as sawed and invoiced to Below every fifteen days. It was clearly contemplated by the contract that the sawing would commence early enough to have the lumber all in pile prior to July 1st, unless circumstances over which the defendant had no control should intervene. No such circumstances were established on the trial. Below was a dealer in lumber, and in the ordinary course of business, if the defendant had complied with its contract, he could have arranged sales of the lumber so produced from time to time as it was put in pile and invoiced. Under this contract the defendant did not produce any lumber or put any lumber in pile prior to July 1st, although persistently urged to do so- by Below. On the contrary, the defendant, by evasive and misleading communications, misled Below as to the facts, No doubt the defendant, when it offered Below the million feet of lumber, and when Below accepted the same, thought it had the timber under contract with the Blackwell-Kaiser people. However, it failed to secure this lot of timber, and, instead of frankly disclosing the situation to Below, it sought to evade the real- conditions of the contract and trust to luck to substitute other timber of inferior quality in lieu of the contract timber. This led to dissensions resulting finally in the breach of the contract on the part of the defendant and its cancellation.
' It appears that the market was very strong for lumber of the quality called for in the contract during the period in which the lumber should have been produced, and the defendant seized upon the opportunity to sell lumber in the open market which it could have assigned to' Belozv under the contract, in order to profit thereby. The result was that Belozv lost the profits which he could have reasonably made had the lumber been produced and delivered as the contract called for.
The court construed contract 9116 to require the defendant to fill it by manufacturing into lumber a sufficient quan*581tity of woods-run logs of each kind of timber to produce the quantity contracted to be sold, BeloW to have the full product of the log, and to put the same into pile as sawed, the piles to be segregated and allotted to Below and to be loaded out on his orders. The court further held that the contract did not require all the lumber to be put in pile at any one particular place, but did require that all lumber produced was to' be delivered in carload lots. The court said that it was “entirely clear that it [the defendant] did not proceed to perform the contract in accordance with its meaning. It neither manufactured and put into pile separately the product of woods-run logs nor allotted any such product to the contract, nor did it memo, invoice any such product. The memo, invoicing was done of arbitrary quantities of different dimensions and grades, selected merely on paper from the inventories of the mills, and never in any other way designated.”
The contract is susceptible of the construction given to it by the court, and the finding of fact is clearly sustained by the evidence. The court further found that Below was misled by the memo, invoices and communications with reference to this lumber by the defendant, and was unable to secure shipping orders for his customers, and that he protested against the defendant’s method of carrying out its contract, and also r'efused to make certain payments for the lumber which the defendant demanded under its contract. But the court further found that' the defendant was S0‘ much in default in the performance of its contract that it had no right to take advantage of Below’s default in payment of his notes. The final result of the dissensions and differences between Below and the defendant was that the defendant canceled contract 9116 at the same time that it canceled contract 9121, leaving a large portion of this contract unfulfilled.
The trial court was right in holding that the defendant, being itself in default, could not insist upon Below paying *582his notes under the circumstances. Greer v. Oelhafen, 180 Wis. 131, 192 N. W. 467; North Coast L. Co. v. Great Northern L. Co. 144 Minn. 304, 175 N. W. 547; Howard Co. v. Pasha, 103 Neb. 296, 172 N. W. 55; California S. & W. P. Agency v. Penoyar, 167 Cal. 274, 139 Pac. 671; Goodyear T. & R. Co. v. Vulcanized P. Co. 228 N. Y. 118, 126 N. E. 710.
The breach of the contract on the part of the defendant resulted in damages to Below, but it became a very serious question to the court to determine the amount of such damages. Much evidence was introduced on this proposition. On the part of Below it was contended that had the lumber been produced and delivered as contemplated by the contract, he would have received profits on sales thereof ranging from $10 to $50 per thousand. Both parties prepared tabulations of prices under varying conditions, which were widely divergent as to the damages occasioned by the breach of the contracts. Under these circumstances the court was compelled to use his best judgment. He applied the correct rule of damages, that is, the difference between the market price and the contract price of the lumber. The difficulty arose largely out of the uncertainty of the evidence as to the time in which the lumber would have been available for sale by Below if it had been produced according to the contract.
The plaintiffs have filed an application for a review of the case on the subject of damages, as prescribed by sec. 3049a, Stats., and have asked to have the judgment very largely increased.
The court saw and heard the witnesses and was in position to determine the facts and draw his conclusions better than this court, and unless we find that his findings are against the. clear preponderance of the evidence the findings must stand. Hubbard v. Ferry, 141 Wis. 17, 123 N. W. 142; Carlson v. Dixon, 155 Wis. 63, 143 N. W. 1064; Evans v. Evans, 173 Wis. 141, 179 N. W. 755; Miley v. Heaney, 168 Wis. 58, 169 N. W. 64; Joseph F. Rothe F. Co. v. Harding, 180 Wis. 14, 191 N. W. 551; Hayton v. Appleton *583M. Co. 179 Wis. 597, 192 N. W. 168. There was a great mass of complex and confusing testimony. It was the duty of the court to reconcile this testimony, so far as possible, and his conclusions will not be disturbed unless they appear to be opposed to the great weight or. clear preponderance of the evidence. Hudson v. Trustees, etc. 171 Wis. 238, 177 N. W. 14; Racine W. Co. v. Racine, 97 Wis. 93, 72 N. W. 350. On the whole, we are satisfied that the case was tried by the court with great ability, and that his judgment must stand. Certainly the evidence fully supports the amount of damages awarded to the plaintiffs.
By the Cour-t. — The judgment of the circuit court is affirmed.
The appellant moved for a rehearing.
Ip support of the motion there was a brief 'by E. D. Minahan of Rhinelander.
In opposition thereto there was a brief by Charles F. Smith, Jr., of Rhinelander and Eastman & Goldman of Marinette.
The motion was denied, with $25 costs, on May 6, 1924.